Citation Nr: 1017007	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In March 2007, the Veteran presented testimony at a personal 
hearing conducted at the St. Paul RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

In August 2007, the Board remanded the matters of entitlement 
to service connection for right and left ear hearing loss for 
further development.  An April 2010 VA treatment associated 
with the claims file while the claims were in remand status 
indicates that the Veteran now has hearing loss in both ears 
that meets the requirements of 38 C.F.R. § 3.385.  
Accordingly, the Board has recharacterized the matter on 
appeal as reflected above to more accurate reflect the 
Veteran's contentions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the August 2007 remand, the RO/AMC was instructed 
to verify the Veteran's dates of active duty and inactive 
duty for training after his period of service ended in June 
1970.  Additionally, the RO was to arrange for the Veteran to 
undergo a VA examination in connection with his claim.  In 
January 2010, VA sent the Veteran a letter indicating that a 
VA medical facility would contact him to schedule an 
examination.  It appears that an examination was scheduled in 
March 2010.  However, it appears that the Veteran called to 
cancel this appointment.  However, it is unclear whether 
attempts to reschedule this examination have been made.  For 
the reasons stated below, the Board finds that it is 
necessary to attempt to reschedule this examination.

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss as the result of 
acoustic trauma he sustained during service.  The Board notes 
that the Veteran's DD Form 214 indicates the receipt of the 
Combat Action Ribbon.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  Accordingly, the Board will concede acoustic trauma 
during service as the result of the Veteran's combat status, 
but the evidence of record still must show that the Veteran's 
current bilateral hearing loss is etiologically related to 
his in-service noise exposure.  

A review of the Veteran's service treatment records show that 
on his authorized audiological evaluation in May 1966 at the 
time of his entrance into service, pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

On the authorized audiological evaluation in May 1970 taken 
at the time of the Veteran's separation from service, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
5
0
0
15
15

Thus, it appears that the Veteran's hearing acuity worsened 
in some frequencies but improved in others from entrance to 
separation.  

In April 2005, the Veteran underwent a VA examination.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
30
LEFT
5
0
10
30
50

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.

The examiner noted that the Veteran had normal hearing by VA 
standards in his right ear and sensori-neural impairment in 
his left ear.  The examiner commented that it was not likely 
that hearing loss is related to noise exposure while in 
service.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
After reviewing the results of the April 2005 VA examination, 
the Board finds that it is inadequate upon which to base a 
determination.  In this regard, the examiner did not provide 
a sufficient rationale for her conclusion that it was not 
likely the Veteran's hearing loss was related to his in-
service noise exposure.  Accordingly, the April 2005 VA 
examination is inadequate. 

The Board observes the April 2006 private medical record of 
Dr. R.H.  Dr. R.H. indicated that he had reviewed the 
Veteran's records and determined that it was as likely as not 
that the Veteran's sensorineural hearing loss was caused by 
his noise exposure during the military.  Dr. R.H. added that 
he had no absolute proof of that, but that would be his 
opinion.  

After evaluating Dr. R.H.'s opinion, the Board similarly 
finds that it is inadequate upon which to base a 
determination.  Although the opinion is favorable to the 
Veteran, Dr. R.H. does not identify what medical records he 
reviewed when rendering his opinion, nor did he provide a 
rationale for his conclusion.  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Thus, the Board cannot assign this opinion much 
probative value.  

In sum, the current evidence of record indicates that the 
Veteran had in-service acoustic trauma and that he has 
current bilateral hearing loss.  Moreover, evidence dated 
from August 1979 to November 1992 when the Veteran was in the 
Naval Reserves indicates that the Veteran's hearing was 
assessed.  In particular, it was noted that the Veteran had 
high frequency hearing loss in November 1985.  Because the 
April 2005 VA examination is currently inadequate and because 
it is unclear whether the Veteran was given an opportunity to 
reschedule his VA examination, a remand is necessary to give 
him an opportunity to do so.  

Moreover, the Board observes that in June 2008, VA contacted 
the Minnesota State Adjunct General in order to obtain 
records pertaining to the Veteran's Naval Reserve service.  
It does not appear that a response has been received.  
Accordingly, a follow-up request is necessary.  38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a follow-up 
request to the Minnesota State Adjunct 
General.  The RO/AMC should note the 
information requested in the initial June 
2008 request and follow-up accordingly 
pursuant to VA's duty to assist.

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for bilateral hearing 
loss.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for 
bilateral hearing loss.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current bilateral hearing 
loss is causally or etiologically related 
to his in-service acoustic trauma (January 
1967 to June 1970) as opposed to its being 
more likely due to some other factor or 
factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


